          Case 6:19-cv-00199-ADA Document 17 Filed 08/01/19 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

 TRILOGY ENTER1'RISES, INC.,                     §
                                                 §
      Plaintiff,                                 §
                                                 §       CIVIL ACTION NO.: 6:19-cv-199-ADA
 V.                                              §
                                                 §       JURY TRIAL DEMANDED
 TRILOGY EDUCATION SERVICES,                     §
 INC.,                                           §
                                                 §
      Defendant.                                 §

                                     SCHEDULING ORDER


         On August 1, 2019, the Court conducted a conference in the above-titled and numbered

case. All parties appeared through counsel. As a result of such hearing and pursuant to Federal

Rule of Civil Procedure 16, the Court ORDERS that the following schedule will govern the

deadlines up to and including the trial of the matter:

                            ,:'
                                                                                              555




June 20, 2019                              Initial Disclosures Due

June 20, 2019                              Discovery commences on all issues.

August    1,   2019                        Each party shall complete and file the attached "Notice
                                           Concerning Reference to United States Magistrate Judge"

October 30, 2019                           All motions to amend pleadings or to add parties shall be
                                           filed on or before this date.

October 30, 2019                           The parties asserting claims for relief shall submit a written
                                           offer of settlement to opposing parties on or before this date.
                                           All offers of settlement are to be private, not filed, and the
                                           Court is not to be advised of the same. The parties are further
                                           ORDERED to retain the written offers of settlement and
                                           responses as the Court will use these in assessing attorney's
                                           fees and court costs at the conclusion of trial.

                                                     1
       Case 6:19-cv-00199-ADA Document 17 Filed 08/01/19 Page 2 of 4




                      555                     S
                                                                        55   S



                                                     555




November 13, 2019              Each opposing party shall respond, in writing, to the written
                               offer of settlement made by the parties asserting claims for
                               relief by this date. All offers of settlement are to be private,
                               not filed, and the Court is not to be advised of the same. The
                               parties are further ORDERED to retain the written offers of
                               settlement and responses as the Court will use these in
                               assessing attorney's fees and court costs at the conclusion of
                               trial.

March 17, 2020                 Fact Discovery Deadline. Fact discovery must be completed
                               by this date. Any fact discovery requests must be
                               propounded so that the responses are due by this date.

April 27, 2020                 Parties with burden of proof to designate Expert Witnesses
                               and provide their expert witness reports, to include all
                               information required by Rule 26(a)(2)(B).

May 27, 2020                   Parties shall designate Rebuttal Expert Witnesses on issues
                               for which the parties do not bear the burden of proof, and
                               provide their expert witness reports, to include all
                               information required by Rule 26(a)(2)(B).

June 29, 2020                  Expert Discovery Deadline. Expert discovery must be
                               completed by this date.

N/A                             Any objection to the reliability of an expert's proposed
                                testimony under Federal Rule of Evidence 702 shall be made
                                by motion, specifically stating the basis for the objection and
                                identifying the objectionable testimony, not later than 14
                                days of receipt of the written report of the expert's proposed
                                testimony or not later than 14 days of the expert's deposition,
                                if a deposition is taken, whichever is later. The failure to
                                strictly comply with this paragraph will be deemed a waiver
                                of any objection that could have been made pursuant to
                                Federal Rule of Evidence 702.
         Case 6:19-cv-00199-ADA Document 17 Filed 08/01/19 Page 3 of 4




                                                                                               55



'Jâte.
                      S

                                         EveUt                                      :
                                              5




August 17, 2020                          All dispositive motions shall be filed and served on all other
                                         parties on or before this date and shall be limited to 25 pages.
                                         Responses shall be filed and served on all other parties not
                                         later than 21 days after the service of the motion and shall be
                                         limited to 20 pages. Any replies shall be filed and served on
                                         all other parties not later than 14 days after the service of the
                                         response and shall be limited to 10 pages, but the Court need
                                         not wait for the reply before ruling on the motion.

October 16, 2020                         By this date the parties shall meet and confer to determine
                                         pre-trial deadlines, including, inter alia, exchange of exhibit
                                         lists, designations of and objections to deposition testimony,
                                         and exchange of demonstratives.

 October 30, 2020                        By this date the parties shall exchange a proposed jury
                                         charge and questions for the jury. By this date the parties will
                                         also exchange draft Motions in Limine to determine which
                                         may be agreed.

 November 6, 2020                        By this date the parties shall exchange any objections to the
                                         proposed jury charge, with supporting explanation and
                                         citation of controlling law. By this date the parties shall also
                                         submit to the Court their Motions in Limine.

 November 13, 2020                       By this date the parties will submit to the Court their Joint
                                         Pre-Trial Order, including the identification of issues to be
                                         tried, identification of witnesses, trial schedule provisions,
                                         and all other pertinent information. By this date the parties
                                         will also submit to the Court their oppositions to Motions in
                                         Limine.

 November 20, 2020                       Final Pre-Trial Conference. The parties shall provide to the
                                         Court an agreed jury charge with supported objections of
                                         each party, and proposed questions for the jury, at the final
                                         Pre-Trial Conference.

 At the convenience of the Court on or   The Court will attempt tp schedule Jury Selection on a day
 after November 30, 2020                 during the week of I ( / 3C      Otherwise, Jury Selection
                                                                           .




                                         shall begin at 9:00 a.mlon ljrU. 3O            22O
 At the convenience of the   Cour.-      Jury Trial Commences
      November 30, 2020


                                                  3
      Case 6:19-cv-00199-ADA Document 17 Filed 08/01/19 Page 4 of 4




      SIGNED this 3      TTday   of4k,iTO19.


                                  ALANDALBRIGHT
                                  UNITED STATES DISTRICT JUDGE



AGREED:

By:   _/sI Michael Chibib                    _IsI Brady Cox
      MICHAEL CHIBIB                         BRADY COX

      Attorney for Plaintiff                 Attorney for Defendant




                                         4
